Citation Nr: 1139240	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  06-29 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for hypertension from November 15, 2004, to May 11, 2008, and a rating in excess of 20 percent since May 12, 2008.

2.  Entitlement to an increased disability rating in excess of 20 percent for degenerative disc disease (DDD) L5-S1 from November 15, 2004, to May 5, 2010, and a rating in excess of 40 percent since May 6, 2010.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1994.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued a 20 percent disability evaluation for DDD of the lumbar spine and a 10 percent disability evaluation for hypertension.  Subsequently, in a December 2010 rating decision, the RO increased the Veteran's disability evaluation for DDD of the lumbar spine to 40 percent, effective May 6, 2010, and increased the disability evaluation for the Veteran's hypertension to 20 percent, effective May 12, 2008.  

The Veteran was afforded a Video Conference hearing before the undersigned Veterans Law Judge in April 2009.  A written transcript of this hearing was prepared and incorporated into the evidence of record.  

In May 2009, the Board remanded the Veteran's claims for further examination.  This development has now been completed.  

The Board recognizes that, following the certification of the appeal, the Veteran submitted additional lay statements in support of her claim for an increased rating for hypertension.  That additional evidence was not accompanied by a waiver of RO consideration.  Nevertheless, the Board finds that the newly submitted lay statements can be considered as the outcome below is favorable, and therefore, not prejudicial to the Veteran.  38 C.F.R. § 20.1304 (2010).

On numerous occasions, including a January 2011 statement, the Veteran reported that her hypertension interfered with her home life, and activities of daily living and work.  Additionally, the Veteran reported that she had severe episodes of hypertension at work, which caused her to lie on the floor for most of the day.  Furthermore, the Veteran reported that on a daily basis she suffers from severe dizziness, headaches, and spots in front of her eyes, which makes it difficult for her to perform her assigned duties at work.  The Board interprets these statements as raising a claim for total disability rating based on individual unemployability due to a service-connected disability (TDIU).  The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When, as here, evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to TDIU while challenging the rating for hypertension.  Therefore, her TDIU claim is part of the increased rating claim for hypertension and the Board has jurisdiction over both issues. 

The issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From November 15, 2004, to May 11, 2008, the evidence shows that the Veteran's hypertension has been manifested by a history of diastolic blood pressure readings of predominantly 100 or more.

2.  From May 12, 2008, to May 5, 2010, the evidence shows that the Veteran's hypertension has been manifested by a history of diastolic blood pressure readings of predominantly 110 or more.

3.  Since May 6, 2010, the evidence shows that the Veteran's hypertension has been manifested by a history of diastolic blood pressure readings of predominantly 130 or more.

4.  From November 15, 2004, to May 5, 2010, the Veteran's lumbar spine disability has been manifested by flexion greater than 30 degrees but not greater than 60, has not been manifested by incapacitating episodes lasting at least 4 weeks but less than 6 weeks in a 12 month period, or favorable ankylosis of the entire thoracolumbar spine.  

5.  Since May 6, 2010, the Veteran's lumbar spine disability has been manifested by flexion limited to less than 30 degrees, but it has not been manifested by incapacitating episodes lasting at least 6 weeks in a 12 month period, or unfavorable ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 10 percent for hypertension from November 15, 2004, to May 11, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).    

2.  The criteria for an increased disability rating in excess of 20 percent for hypertension from May 12, 2008, to May 5, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).    

3.  The criteria for a 60 percent disability rating for hypertension since May 6, 2010, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).    

4.  The criteria for an increased disability rating in excess of 20 percent for DDD L5-S1 from November 15, 2004, to May 5, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 (2010).

5.  The criteria for an increased disability rating in excess of 40 percent for DDD L5-S1 since May 6, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the RO sent correspondence in March 2005 and October 2009 that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letters informed the Veteran of how effective dates are assigned.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to her claim for benefits, such as obtaining medical records and providing the Veteran with VA examinations in May 2004, April 2005, and May 2010.  The Veteran has not indicated that she has received additional treatment for her service-connected conditions.  The Board thus concludes that there are no additional treatment records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2010).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins one year before the Veteran filed her claim for increased rating, and continues to the present time.

1. Hypertension 

The Veteran is currently assigned a 20 percent disability rating for hypertension in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 7101 (2010).  Hypertensive vascular disease warrants a 10 percent rating when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or when an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating requires diastolic pressure of predominantly 120 or more.  A 60 percent rating requires diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2010).  

A. Rating Higher than 10 percent from November 15, 2004, to May 11, 2008

In determining whether the Veteran is entitled to a rating higher than 10 percent since November 15, 2004, the Board has reviewed VA outpatient treatment records and the April 2005 VA examination report.  Based on this evidence, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent, during this time period at issue.

VA outpatient treatment records document blood pressure readings taken of the Veteran throughout the time period on appeal.  On separate dates, the Veteran had such pressure readings as 195/109, 160/108, 180/102, 170/106, 160/100, and 117/74.

Additionally, the Veteran was afforded a VA examination in April 2005.  The examiner recorded a series of three blood pressure readings.  The results were 124/70, 120/70, and 120/70.  Additionally, the examiner noted that the Veteran's blood pressure was controlled by medications.  

After a review of the evidence of record, the Board notes that the Veteran's blood pressure readings appear to have stayed consistent from November 15, 2004, to May 11, 2008.  Although the Veteran reports worsening of her symptoms, it would not constitute an increase in the rating of her hypertension.  Even at its most severe, the Board finds that the Veteran's blood pressure readings have been no worse than the criteria contemplated by a 10 percent rating under DC 7101: diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or when an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.  At no time since November 15, 2004, has the Veteran's blood pressure been found to display diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.130, DC 9411.   

The Veteran's main argument is that she should be compensated at a higher rating for hypertension from the date of claim until May 11, 2008.  The medical evidence simply does not support the Veteran's contention.  Therefore, a higher rating is not warranted.  The Board concludes her overall level of disability more nearly approximates that consistent with a 10 percent rating.  The findings in the April 2005 VA examination report support this conclusion.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an increased disability evaluation in excess of 10 percent for hypertension, prior to May 12, 2008, must be denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).

B. Rating Higher than 20 percent from May 12, 2008, to May 5, 2010

In determining whether the Veteran is entitled to a rating higher than 20 percent since May 12, 2008, the Board has reviewed VA outpatient treatment records and the April 2009 Video Conference Hearing transcript.  Based on this evidence, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent, during this time period at issue.

VA outpatient treatment records document that the Veteran consistently received treatment for hypertension.  A January 2010 VA outpatient treatment record recorded a series of three blood pressure readings.  The results were 144/100, 154/110, and 167/112.  Additionally, the doctor noted that the Veteran's medication regime was adjusted to improve her blood pressure control.  Furthermore, additional VA treatment records documented the Veteran's blood pressure, and noted readings of 167/112, 154/110, 176/111, 190/117.  Furthermore, in March 2009, a VA physician noted that the Veteran's blood pressure was poorly controlled chronically.  Moreover, the doctor noted that the Veteran had multiple changes in her blood pressure medications in the past.   

The Veteran's VA treating physician submitted a November 2009 letter.  The letter documented May 2008 blood pressure readings of 195/109, 210/100, and 180/102.  Additionally, November 2009 readings were 176/126, 190/117, 150/100.  The Veteran's doctor noted that the Veteran's blood pressure had been poorly controlled since 2006, and has escalated since 2007.  Additionally, the doctor noted that the Veteran was evaluated at the hypertension clinic in 2008 to rule out secondary causes of hypertension.  Furthermore, her medications were changed on several occasions without improvement.    

Additionally, the Veteran was afforded a Video Conference hearing in April 2009.  The Veteran reported that she was still having difficulty controlling her hypertension.  Furthermore, she reported that her last blood pressure reading while on new medication was 186/110. 

After a review of the evidence of record, the Board notes that the Veteran's blood pressure readings appear to have stayed consistent from May 12, 2008 to May 5, 2010.  Although the Veteran reports worsening of her symptoms, it would not constitute an increase in the rating of her hypertension.  Even at their most severe, the Board finds that the Veteran's blood pressure readings have been no worse than the criteria contemplated by a 20 percent rating under DC 7101: diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, DC 7101.  Although one of the Veteran's blood pressure readings in November 2009 was 176/126, the Veteran's blood pressure has not been found to display diastolic pressure of predominantly 120 or more.  38 C.F.R. § 4.130, DC 9411.  

The Veteran's main argument is that she should be compensated at a higher rating for hypertension since May 12, 2008.  The medical evidence simply does not support the Veteran's contention.  Therefore, a higher rating is not warranted.  The Board concludes that her overall level of disability more nearly approximates that consistent with a 20 percent rating.  The findings in the VA outpatient treatment records support this conclusion.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to an increased disability evaluation in excess of 20 percent for hypertension from May 12, 2008, must be denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).

C. Rating Higher than 20 percent since May 6, 2010

In determining whether the Veteran is entitled to a rating higher than 20 percent since May 6, 2010, the Board has reviewed the May 2010 VA examination report and December 2010 private treatment records.  On the whole, this evidence shows that the Veteran's blood pressure readings showed a diastolic pressure of predominantly 130 or more since May 6, 2010, in turn warranting the highest possible rating of 60 percent as of that date.

The Veteran was afforded a VA examination in May 2010.  The Veteran reported that she started medication for hypertension in 1993.  The examiner noted that the Veteran stated that her hypertension and medications did not interfere with her work activities and home life.  Furthermore, she reported that her hypertension did not affect her activities of daily living.  The examiner noted that she had no postural hypotension or dizziness.  Moreover, the Veteran reported that she had no trouble driving, and the examiner noted that she had no end-organ damage.  Furthermore, the examiner stated that an echo showed mild left ventricular end-diastolic dysfunction according to a CPRS note dated January 25, 2010.  The Veteran denied missing her blood pressure medication.  Additionally, the examiner noted that the Veteran's hypertension records show a dramatically less severe hypertension on routine office appointments than at the examination.  Examination revealed blood pressure readings of 180/130, 180/130, and 180/130.  The examiner diagnosed the Veteran with severe hypertension that was uncontrolled at that time, but much better controlled during routine medical appointments.  

In a May 2010 VA outpatient treatment record, the Veteran reported that she was still having problems with her blood pressure.  Additionally, she stated that she was still working, but was having a problem standing on her feet.  The Veteran's VA physician increased her medication for hypertension. 

Additionally, the Veteran submitted private medical reports documenting her blood pressure readings.  December 2010 records revealed blood pressure readings of 190/130, 190/124, 188/126, and 188/128.  Additional December 2010 records documented blood pressure readings of 204/124, 204/124, 200/120, and 198/122.

After a review of the evidence of record, the Board finds that as of May 6, 2010, the Veteran's hypertension has been found to display the criteria contemplated by a 60 percent rating under DC 7101: a history of diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  Accordingly, the Board concludes that the Veteran is entitled to a higher disability rating of 60 percent, as of the May 2010 VA examination.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the sake of brevity, the matter of possible entitlement to an extraschedular rating will be addressed below in regards to all increased rating issues on appeal.

2.  Lumbar Spine Disability

The Veteran is currently assigned a 40 percent disability rating for degenerative disc disease L5-S1 in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 5237 (2010).

Diagnostic Code 5235 (vertebral fracture or dislocation), Diagnostic Code 5236 (sacroiliac injury and weakness), Diagnostic Code 5237 (lumbosacral or cervical strain), Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or segmental instability), Diagnostic Code 5240 (ankylosing spondylitis), Diagnostic Code 5241 (spinal fusion), Diagnostic Code 5242 (degenerative arthritis of the spine (see also Diagnostic Code 5003)); Diagnostic Code 5243 (intervertebral disc syndrome) are evaluated under the following General Formula for Rating Diseases and Injuries of the Spine (unless intervertebral disc syndrome is alternatively evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 20 percent rating requires forward flexion greater than 30 degrees but not greater than 60 degrees, combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect since September 26, 2003).  

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:  

A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. 

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note 2:  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from September 26, 2003).  

A. Rating Higher than 20 percent from November 15, 2004, to May 5, 2010

In determining whether the Veteran is entitled to a rating higher than 20 percent since November 15, 2004, the Board has reviewed VA outpatient treatment records, and the May 2004 and April 2005 VA examination reports.  Based on this evidence, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent, during this time period at issue.

The Veteran was afforded a VA examination in May 2004.  The Veteran reported that she had constant pain that traveled to her knees and down to her legs.  The Veteran described the pain as crushing, squeezing, burning, aching, oppression, sharp, cramping, and throbbing in nature.  Additionally, the Veteran reported that relief comes by rest and medication.  Furthermore, the Veteran reported incapacitating episodes as often as two times per month, which lasts for five days.  Moreover, the Veteran also reported that over the past year she had six incidents of incapacitation for a total of three months.  Additionally, the Veteran reported that her physician recommended bed rest.  

Upon examination, the examiner noted that the Veteran's posture and gait were within normal limits. The examiner reported that the Veteran had radiating pain on movement in any direction going down the legs.  Additionally, he noted that the Veteran did not have muscle spasms.  Furthermore, the examiner reported that the Veteran had tenderness over L5, and sacral paraspinous muscle tenderness.  The Veteran was found to have decreased thoracolumbar range of motion (ROM), with flexion to 45 degrees, extension to 5 degrees, left lateral flexion to 20 degrees, right lateral flexion to 10 degrees, left lateral rotation to 0 degrees, and right lateral rotation to 10 degrees.  Additionally, the examiner stated that the Veteran's range of motion of the spine was additionally limited by pain, fatigue, weakness, lack of endurance and pain had major functional impact.  Furthermore, the examiner noted that the Veteran was not additionally limited by incoordination.  Moreover, the examiner stated that there was no ankylosis of the Veteran's spine.  The examiner also noted that there were no signs of intervertebral disc syndrome present.  Additionally, the examiner noted that the Veteran's peripheral nerve examination was within normal limits.  Furthermore, the examiner noted that upon a neurological examination of the lower extremities, motor function was abnormal with findings of generalized lower extremities weakness with motor power of 4 out of 5.  Moreover, the examiner noted that the Veteran's sensory function was within normal limits.  The Veteran's right and left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The examiner concluded that the Veteran's condition progressed to degenerative disc disease at L5 to S1.

The Veteran was afforded another VA examination that addressed her lumbar spine condition in April 2005.  The Veteran reported constant, throbbing, and aching pain that caused her to be unable to sit, stand, walk, and lie down for extended periods of time and do most activities.  She reported incapacitation episodes as often as three times per month, which lasted for 12 days.  Additionally, the examiner noted that the Veteran reported that over the past year she had three incidents of incapacitation for a total of 12 days.  Furthermore, the Veteran reported that she was recommended bed rest by her VA physician and her psychiatrist.  Furthermore, she reported that she missed two days of work per month due to her condition. 

The examination of the Veteran's thoracolumbar spine revealed no complaints of radiating pain on movement.  The Veteran reported that she wore a back brace and used a cane for ambulation due to back pain and to keep her balance.  Additionally, examiner noted that muscle spasms were absent, and the Veteran had tenderness to palpation of the low back.  Moreover, the examiner noted that there was no ankylosis of the spine.  The Veteran was found to have decreased thoracolumbar range of motion (ROM), with flexion to 85 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 15 degrees, and right lateral rotation to 20 degrees.  Additionally, the examiner noted that the range of motion of the Veteran's spine was additionally limited by pain with repetitive use, having a major functional impact.  However, the examiner noted that there was no additional limitation by fatigue, weakness, lack of endurance, and incoordination upon repetitive use.  Neurological examination of the Veteran's lower extremities revealed that motor and sensory functions were within normal limits.  Additionally, right and left lower extremities reflexes revealed knee jerk 2+ and ankle jerk 2+.  Furthermore, the examiner noted that the Veteran reported having constant pain in her back affecting her sleep.  Lastly, the examiner reported that the Veteran had no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.   

The Veteran's VA outpatient treatment records show treatment for continued lumbar spine pain.  A June 2008 MRI report of the Veteran's lumbar spine revealed a mild bilateral facet arthrosis, without significant spinal stenosis of the L3/4.  The MRI showed circumferential disc bulge, and mild to moderate bilateral facet arthrosis that caused mild central canal and bilateral lateral recess stenosis of the L4/5.  Furthermore, the MRI showed a focal central posterior disc protrusion that caused mild central canal and bilateral lateral recess stenosis of the L5/S1.

The record also contains a September 2009 lumbosacral spine x-ray report.  The report noted that the there was a 4 mm anterolisthesis of L4 on L5, and a 3 mm retrolisthesis of L5 on S1, with a narrowed vacuum disk at L5-S1.  Furthermore, it was noted that there was no associated spondylolysis at any of these levels.  Moreover, it was noted that the remainder of the Veteran's lumbar spine was normal, as well as the SI joints.  The reviewing physician noted the Veteran's condition to be a minor abnormality.  

Furthermore, a January 2010 orthopedic surgery consult noted that the Veteran was referred for low back pain, and right to left thigh radiation.  The doctor noted that the Veteran had normal gait.  Additionally, the doctor noted negative radicular signs on the right and left.  The doctor concluded that the Veteran had DDD at lower levels, no overt herniated nucleus pulposus (HNP) or stenosis.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent for her lumbar spine disability, prior to May 5, 2010.  As already noted, the next-higher disability evaluation of 40 percent requires forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  According to the May 2004 VA examination, the Veteran was capable of forward flexion to 45 degrees.  Furthermore, at the April 2005 VA examination the Veteran was noted to have forward flexion to 85 degrees.  Subsequent treatment records did not indicate the Veteran's range of motion.  This evidence does not demonstrate that the Veteran suffered from forward flexion of the thoracolumbar spine of less than 30 degrees.  Additionally, there was no indication of ankylosis of the entire thoracolumbar spine, as noted by the May 2004 and April 2005 VA examiners.  Therefore, the preponderance of the evidence demonstrates that the Veteran has not suffered from favorable or unfavorable ankylosis of the entire thoracolumbar spine at any time during the pendency of her claim.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints - including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40.  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45.  

When applying the DeLuca criteria to the Veteran's claim, the preponderance of the evidence of record still demonstrates that she is not entitled to a disability evaluation in excess of 20 percent.  The evidence of record clearly demonstrates that the Veteran suffers pain on movement.  However, according to the May 2004 VA examination, the Veteran was only limited to 45 degrees of flexion, even when considering her pain upon repetition.  Furthermore, the Veteran was only limited to 85 degrees of flexion when considering pain upon repetition at the April 2005 examination.  These symptoms do not demonstrate that the Veteran's overall disability rating has been more appropriately characterized as 40 percent disabling at any time prior to May 2010.  A 20 percent disability rating is meant to compensate a Veteran who suffers from pain and significant limitation of motion.  This evidence, considered in totality, demonstrates that a 20 percent disability rating is appropriate in this case.  

The Board has also considered whether a higher disability rating would be warranted based on the Formula for Rating Intervertebral Disc Syndrome.  Under this formula, a 40 percent rating is warranted when there is evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a.  As noted, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  At the May 2004 VA examination, the Veteran reported that she had incapacitating episodes as often as two times per month, which lasts for five days.  Additionally, she also reported that over the past year she had six incidents of incapacitation for a total of three months.  Furthermore, the Veteran reported that her physician recommended bed rest.  At the April 2005 VA examination, the Veteran also reported incapacitation episodes as often as three times per month, which lasted for 12 days.  Additionally, the Veteran reported that over the past year she had three incidents of incapacitation for a total of 12 days.  Furthermore, the Veteran reported that she was recommended bed rest by her VA physician and her psychiatrist.  She also reported that she missed two days of work per month due to her condition.  While the Veteran has reported multiple incidents of incapacitating episodes, after being examined, both the May 2004 and April 2005 VA examiners reported that the Veteran had no signs of intervertebral disc syndrome present.  The record contains no additional evidence suggesting that the Veteran has suffered from incapacitating episodes totalling at least 4 weeks in the past 12 months due to intervertebral disc syndrome.  As such, a higher disability evaluation based on intervertebral disc syndrome is not warranted.  

Under the schedular criteria, in addition to considering the orthopedic manifestations of a back disability, consideration must be given to any objective neurologic abnormalities associated with the back disability, which are to be evaluated separately under an appropriate diagnostic code.  See Note (1) of the 'General Rating Formula for Disease and Injuries of the Spine.'  Such neurologic abnormalities include, but are not limited to, bowel or bladder impairment. Id.  The May 2004 VA examiner noted that the Veteran's peripheral nerve examination was within normal limits.  Additionally, the examiner noted that upon a neurological examination of the lower extremities, motor function was abnormal with findings of generalized lower extremities weakness, with motor power of 4 out of 5.  Moreover, the examiner noted that the Veteran's sensory function was within normal limits.  The Veteran's right and left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The April 2005 VA neurological examination of the Veteran's lower extremities revealed that motor and sensory functions were within normal limits.  Additionally, right and left lower extremities reflexes revealed knee jerk 2+ and ankle jerk 2+.  While the May 2004 VA examiner noted that the Veteran's motor function was abnormal, she was noted to have 4 out of 5 motor power, with 5 out of 5 being normal muscle strength.  Additionally, the April 2005 VA examiner noted that the Veterans motor function was within normal limits.  Therefore, the Veteran has not been show to manifest neurological abnormalities associated with her back disability.  As such, a separate disability evaluation based on neurological abnormalities is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 20 percent for DDD of the lumbar spine, prior to May 5, 2010, must be denied.

B. Rating Higher than 40 percent since May 6, 2010

In determining whether the Veteran is entitled to a rating higher than 40 percent since May 6, 2010, the Board has reviewed the May 2010 VA examination report.  Based on this evidence, the Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent, during the time period at issue.

The Veteran was afforded a VA examination in May 2010.  The Veteran reported mid-lumbar pain that radiated to the front of both legs to her knees, and the back of both of her legs.  Additionally, the Veteran reported 48 episodes of flare-ups and/or incapacitating episodes in the past 12 months.  However, the Veteran also reported that she had not been prescribed bed rest in the past year.  Furthermore, the Veteran reported such symptoms as pain, spasms, tenderness, weakness, fatigue, functional loss, and painful motion.  Moreover, the Veteran stated that her lumbar spine condition did not affect her activities of daily living, but that she had trouble with bending, stooping, and grocery shopping.  Additionally, the examiner noted that the Veteran had difficulty walking, but did not use an assistive device, such as a walker or cane.  Furthermore, the Veteran reported using a brace.  Moreover, the Veteran reported being able to walk 400 meters or four minutes.  Additionally, the examiner noted that the Veteran limped to the examination room, but that her orthopedic examination in January 2010 noted she had a normal gait. 

The examiner reported that the Veteran kept her back stiff during the examination, but moved with good range of motion when observed outside of the examination.  The Veteran was found to have normal range of motion (ROM) of the cervical spine, with flexion to 45 degrees, extension to 45 degrees, left lateral flexion to 45 degrees , right lateral flexion to 45 degrees, left lateral rotation to 80 degrees, and right lateral rotation to 80 degrees.  The Veteran was found to have decreased thoracolumbar range of motion, with flexion to 5 degrees, extension to 30 degrees, left lateral flexion to 5 degrees, right lateral flexion to 5 degrees, left lateral rotation to 0 degrees, and right lateral rotation to 0 degrees.  The examiner noted that when the Veteran was redressing after being examined, her thoracolumbar spine range of motion for left lateral flexion, right lateral flexion, left lateral rotation, and right lateral rotation reached 30 degrees.  Additionally, the examiner noted that there was evidence of painful motion and tenderness, but not weakness or spasms.  Furthermore, the examiner noted that the degree of motion limited by pain was basically complete limitation as the Veteran did not attempt any of the maneuvers.  Moreover, the examiner noted that the Veteran's neurological and bladder were found to be normal, but the Veteran reported having urinary urges.  Additionally, the examiner noted that the Veteran's sensory including sacral, motor, strength, and reflexes were normal.  The examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine, stable, without change from previous exam or neurological compromise.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 40 percent for her lumbar spine disability, since May 6, 2010.  As already noted, the next-higher disability evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  According to the May 2004 VA examination, the Veteran was capable of forward flexion to 5 degrees.   Additionally, the examiner noted that when the Veteran was redressing after being examined, her thoracolumbar spine range of motion for left lateral flexion, right lateral flexion, left lateral rotation, and right lateral rotation reached 30 degrees.  There was no indication of unfavorable ankylosis during this examination.   Therefore, the preponderance of the evidence demonstrates that the Veteran has not suffered from unfavorable ankylosis of the entire thoracolumbar spine at any time since May 6, 2010.  

When applying the DeLuca criteria to the Veteran's claim, the preponderance of the evidence of record still demonstrates that she is not entitled to a disability evaluation in excess of 40 percent.  The evidence of record clearly demonstrates that the Veteran suffers pain on movement.  The May 2010 VA examiner noted that the degree of motion limited by pain was basically complete limitation as the Veteran did not attempt any of the maneuvers.  However, the VA examiner also noted that when the Veteran was redressing after being examined, her thoracolumbar spine range of motion for left lateral flexion, right lateral flexion, left lateral rotation, and right lateral rotation reached 30 degrees.  The Veteran also reported that her lumbar spine condition did not affect her activities of daily living, but that she had trouble with bending, stooping, and grocery shopping.  While these symptoms certainly indicate a worsening of the Veteran's symptomatology, they do not demonstrate that the Veteran's overall disability rating has been more appropriately characterized as 50 percent disabling at any time prior since May 6, 2010.  A 40 percent disability rating is meant to compensate a Veteran who suffers from pain and significant limitation of motion.  This evidence demonstrates that despite her pain and weakness, the Veteran had a wider range of motion when not focusing on her movement.  Therefore, even though the Veteran experienced pain immediately upon movement, this evidence alone does not demonstrate an overall functional impairment equal to a 50 percent disability evaluation.  This evidence, considered in totality, demonstrates that a 40 percent disability rating is appropriate in this case.  

The Board has also considered whether a higher disability rating would be warranted based on the Formula for Rating Intervertebral Disc Syndrome.  Under this formula, a 60 percent rating is warranted when there is evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  At the May 2010 VA examination, the Veteran reported 48 episodes of flare-ups and/or incapacitating episodes in the past 12 months.  However, the Veteran also stated that she had not been prescribed bed rest in the past year.  Under this Diagnostic Code, an incident is not considered to be an incapacitating episode unless bed rest is prescribed.  Additionally, the VA examiner did not diagnose the Veteran with intervertebral disc syndrome.  The record contains no additional evidence suggesting that the Veteran has suffered from incapacitating episodes totalling at least 6 weeks in the past 12 months due to intervertebral disc syndrome.  As such, a higher disability evaluation based on intervertebral disc syndrome is not warranted.  

Under the schedular criteria, in addition to considering the orthopedic manifestations of a back disability, consideration must be given to any objective neurologic abnormalities associated with the back disability, which are to be evaluated separately under an appropriate diagnostic code.  See Note (1) of the 'General Rating Formula for Disease and Injuries of the Spine.'  Such neurologic abnormalities include, but are not limited to, bowel or bladder impairment. Id. While the Veteran reported having urinary urges, the VA examiner noted that the Veteran's neurological and bladder were found to be normal.  Additionally, the VA examiner noted that the Veteran's sensory including sacral, motor, strength, and reflexes were normal.  The examiner concluded that the Veteran had degenerative joint disease of the lumbar spine, without neurological compromise.  Therefore, the Veteran has not been show to manifest neurological abnormalities associated with her back disability.  As such, a separate disability evaluation based on neurological abnormalities is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 40 percent for DDD of the lumbar spine since May 6, 2010, must be denied.

For the sake of brevity, the matter of possible entitlement to an extraschedular rating will be addressed below in regards to all increased rating issues on appeal.

III. Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's hypertension and DDD are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describes her disabilities.  For this reason, referral for consideration of an extraschedular rating is not warranted for these claims.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 


ORDER

Entitlement to an increased disability rating in excess of 10 percent for hypertension from November 15, 2004, to May 11, 2008, is denied.    

Entitlement to an increased disability rating in excess of 20 percent for hypertension from May 12, 2008, to May 5, 2010, is denied.    

Entitlement to an increased disability rating of 60 percent for hypertension since May 6, 2010, is granted.

Entitlement to an increased disability rating in excess of 20 percent for degenerative disc disease L5-S1 from November 15, 2004, to May 5, 2010, is denied.

Entitlement to an increased disability rating in excess of 40 percent for degenerative disc disease L5-S1 since May 6, 2010, is denied.

REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disability.

In a January 2011 statement, the Veteran reported that her hypertension affected all areas of her life, to include activities of daily living and work.  Additionally, she reported that she has severe episodes of hypertension at work, which causes her to lie down on the floor most of the day.  Furthermore, she reported that on a daily basis she suffers from severe dizziness, headaches, and spots in front of her eyes, which make it difficult to perform her assigned duties at work.  Moreover, the Veteran reported that she is unable to do normal household chores inside and out because of her hypertension symptoms, as well as her other service connected disabilities.  Additionally, the Veteran's representative stated in a March 2005 statement that the Veteran is unable to work when her blood pressure was elevated.  

VA regulations provide for a TDIU rating when the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2010).

Here, the record reflects that the Veteran was service connected for degenerative disc disease, hypertension, bilateral Achilles' tendonitis, residuals of low back strain, bilateral tibial stress reaction, and left plantar fasciitis, with a combined rating of 70 percent.  Additionally, as noted above, the Board increased the Veteran's disability rating for hypertension to 60 percent.  Accordingly, the Veteran has a single service-connected disability rated as 60 percent disabling, and, thus, the percentage criteria of 38 C.F.R. § 4.16(a) are met.  

The remaining question therefore is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities, and the Board believes that a VA examination will be helpful in resolving this question.  

Moreover, because the Veteran has not yet undergone a VA examination with respect to her TDIU claim, the Board finds that, on remand, she should be afforded a VA examination and opinion to ascertain the impact of her service-connected disabilities.

Accordingly, the case is REMANDED to the AMC for the following action:

1) The AMC should schedule the Veteran for a VA examination to evaluate the impact of her service-connected disabilities on her employability.  The claims folder must be reviewed by the examiner in conjunction with the examination and the review should be noted in the examination report.  

The examiner should opine as to whether the Veteran's service-connected disabilities (degenerative disc disease, hypertension, bilateral Achilles' tendonitis, residuals of a low back strain, bilateral tibial stress reaction, and left plantar fasciitis), render her unable to secure or follow a substantially gainful occupation.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, to include whether a TDIU is warranted.  The AMC should then provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


